Citation Nr: 0713303	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
bladder as a result of exposure to herbicides.

2.  Entitlement to service connection for dermatitis (claimed 
as skin condition to include chronic rash).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference in January 2007; a transcript is 
of record. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  Carcinoma of the bladder did not manifest until more than 
30 years after the veteran's discharge from active duty 
service; the disease has not otherwise been linked to the 
veteran's service, to include exposure to herbicides

3.  The competent medical evidence does not include a 
diagnosis of dermatitis or any chronic skin condition.


CONCLUSIONS OF LAW

1.  Carcinoma of the bladder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  Dermatitis (claimed as skin condition to include chronic 
rash) was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2005, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

In correspondence dated in June 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and all private medical records that the veteran 
requested.  The private medical records obtained consist of 
treatment notes from Dr. N.U., Dr. R.U., and Dr. J.M.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For veteran's who have been exposed to an herbicide agent, 
certain diseases may be presumed service-connected provided 
certain requirements are met.  38 C.F.R. 
§ 3.309(e) (2006).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(a)(3) (West 2002 & Supp. 2005), 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during that period.  Id.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.    

The diseases associated with exposure to certain herbicide 
agents subject to the presumption of service connection 
include chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2006).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2006).  

Carcinoma of the Bladder

The veteran is claiming service connection for carcinoma of 
the bladder as a result of exposure to herbicides.  The 
veteran's DD Form 214 shows that he served in Vietnam from 
January 1970 to November 1970, and therefore, he is entitled 
to the presumption that he was exposed to an herbicide agent.  
38 C.F.R. § 3.307(a)(6)(iii) (2006).  Carcinoma of the 
bladder, however, is not a disease for which the presumption 
of service connection applies.  See 38 C.F.R. § 3.309(e) 
(2006).  Thus, service connection for this disease may be 
established only on a direct basis.

The Board has reviewed the medical evidence and the veteran's 
statements and testimony, but finds that service connection 
is not warranted for carcinoma of the bladder.  The medical 
records from Dr. J.M. and Dr. R.U. reflect that the veteran 
was diagnosed with the disease in October 2004.  In none of 
these records, however, did either of the doctors attribute 
the disease to herbicide exposure.  Without competent medical 
evidence of a link between this disease and herbicide 
exposure, service connection cannot be granted.  

Dermatitis 

At the veteran's videoconference hearing, he testified that 
he had a skin rash that began sometime after he returned home 
from Vietnam.  The veteran stated that the rash had not been 
diagnosed and that he had never seen a doctor for it.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current skin disability has 
been clinically shown, there is no basis upon which 
compensation may be based.

Conclusion

As for the veteran's lay statements regarding diagnoses and 
etiologies of the claimed disorders, the Board is unable to 
accept these as decisive evidence.  The appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layperson, however, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for carcinoma of the bladder as a 
result of exposure to herbicides is denied.

2.  Service connection for dermatitis (claimed as skin 
condition to include chronic rash) is denied.


REMAND

At his videoconference hearing, the veteran testified that 
while in service, he was exposed to loud noises from mortar 
rounds and gun fire.  The veteran stated that he currently 
suffered from diminished hearing and ringing in the ears as a 
result of this noise exposure.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. 
§ 5103A(d)(1) (West 2002).  Here, a medical examination and 
nexus opinion is necessary to determine whether the veteran 
currently has bilateral hearing loss or tinnitus, and whether 
either one of them was incurred in service.  The veteran 
should be afforded an appropriate medical examination.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
appropriate audiological examination to 
ascertain whether he currently suffers 
from hearing loss or tinnitus.  
Specifically, the examiner is requested to 
interpret all graphical data and include 
results of a Maryland CNC controlled 
speech discrimination test.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
hearing loss or tinnitus found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


